Citation Nr: 1030279	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When the case was last before the Board in April 2009, it was 
remanded for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the April 2009 remand, the Board instructed the agency of 
original jurisdiction (AOJ) to schedule the Veteran for a VA 
examination in order to obtain several specific medical opinions.  
Initially, the examiner was requested to provide an opinion as to 
whether the Veteran has 1) anatomical loss or loss of use of both 
feet; or 2) anatomical loss or loss of use one hand and one foot; 
or 3) is blind in both eyes, with 5/200 visual acuity or less, or 
4) is permanently bedridden, or 5) has such significant 
disabilities as to be in need of regular aid and attendance.

Additionally, the examiner was requested to describe the extent 
to which functional impairment, solely as a result of service-
connected PTSD, total right knee replacement, right knee 
derangement, or tonsillectomy, render the Veteran unable to 
perform daily self-care functions on a regular basis.  The 
examiner was specifically asked to comment on whether these 
disabilities prevent the Veteran from protecting himself from the 
hazards incident to his environment, keeping himself clean and 
presentable, feeding himself due to loss of coordination of the 
upper extremities or extreme weakness, attending to the wants of 
nature, or render him bedridden, or otherwise require the regular 
aid and attendance by another person.

Unfortunately, the July 2009 VA examination report does not 
address the specific questions asked.  Notably, the examination 
report reflects that the Veteran needs assistance getting his 
clothing on.  He was also noted to require the assistance of 
another person in protecting himself from hazards in the 
environment.  The examiner opined that the Veteran would not be 
able to get out of the house if there were a fire or smoke 
because he cannot walk without falling.  It was then noted that 
he has previously had knee replacements, but that he does not 
complain of pain.  However, it was noted that the knees cannot be 
depended on and he has been falling frequently.  The examiner 
opined only that the Veteran's "depressive disorder does not 
contribute materially to his difficulty with activities of daily 
living."  The examiner went on to state that the "problem right 
now is balance and ambulation, memory.  He has a tendency to fall 
and is almost immobilized by this and slight rigidity which 
appears to be due to Parkinson's."  

The Board finds that the July 2009 VA examination report is 
inadequate for adjudication purposes.  The AOJ did not accomplish 
the objectives set forth in prior Board remand.  The ultimate 
disposition in this case rests upon whether the Veteran's service 
connected PTSD, total right knee replacement, right knee 
derangement, or tonsillectomy are such significant disabilities 
so as to render the Veteran to be in need of regular aid and 
attendance.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the claims file to the VA examiner 
who conducted the July 2009 VA examination in 
order to obtain an addendum which answers the 
following specific questions:

a)  Does the Veteran have 1) anatomical loss 
or loss of use of both feet; or 2) anatomical 
loss or loss of use one hand and one foot; or 
3) is blind in both eyes, with 5/200 visual 
acuity or less, or 4) is permanently 
bedridden, or 5) has such significant 
disabilities as to be in need of regular aid 
and attendance.

b)  The examiner must also describe the 
extent to which functional impairment, solely 
as a result of service-connected PTSD, total 
right knee replacement, right knee 
derangement, or tonsillectomy, render the 
Veteran unable to perform daily self-care 
functions on a regular basis.  
 
The examiner should comment on whether the 
service-connected disabilities prevent the 
Veteran from protecting himself from the 
hazards incident to his environment, keeping 
himself clean and presentable, feeding 
himself due to loss of coordination of the 
upper extremities or extreme weakness, 
attending to the wants of nature, or render 
him bedridden, or otherwise require the 
regular aid and attendance by another person.

A complete rationale for all opinions 
expressed and conclusions reached should be 
included.

If the July 2009 VA examiner is unavailable, 
the claims file should be sent to another 
qualified examiner in order to obtain answers 
to the same questions.  If a new VA 
examination is required, one should be 
scheduled.

2.  Thereafter, the AOJ should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination report to ensure that they are 
responsive to and in compliance with the 
directives of this remand and if not, the AOJ 
should implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, after any other indicated 
development is completed, readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, a supplemental statement of 
the case should be issued.  The Veteran and 
his representative should be afforded an 
appropriate opportunity to respond before the 
case is returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


